DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-8 are pending and are currently under examination. 

Allowable Subject Matter
Claims 1-8 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
In regard to claim 1, the prior art does not disclose or adequately suggest a method for repairing a die formed of a precipitation-strengthened nickel based superalloy, the die having a composition in which a γ’ phase is capable of precipitating in an amount of 10 volume percent or more with respect to a γ phase as a matrix at 1050⁰C, and a solvus temperature of the γ’ phase is higher than 1050⁰C and lower than 1250⁰C, and the die having a structure in which the γ’ phase has two precipitation forms of intra-grain γ’ phase crystal particles that precipitate within crystal grains of the γ phase and inter-grain γ’ phase crystal particles that precipitate between or among crystal grains of the γ phase, and the intergrain γ’ phase crystal particles precipitate in an amount of 10 volume percent or more, the method comprising the steps of: subjecting the die being softening heat treated to a forming process in order to correct a shape of the die; subjecting the die being shape corrected to a partial solution/aging treatment so that the inter-grain γ’ phase crystal particles remain in an amount of 10 volume percent or more and the intra-grain γ’ phase crystal particles precipitate; and subjecting the die being partial solutioning/aging treated to a finishing process. Gu et al. (‘979) discloses a method including heat treating at a temperature of 93% or more but less than 100% of the solvus temperature. However, Gu et al. (‘979) pertains to components of aircraft engines such as rotor blades, turbine disks, etc. and does not pertain to the repairing of a die. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
CROSS REFERENCE TO RELATED APPLICATION
         [0001]
         This application is a continuation of U.S. Patent Application No. 16/348,774, now U.S. Patent No. 11,021,780, filed May 9, 2019, which is a 371 of International Application PCT/JP2016/083931, filed November 16, 2016, the disclosures of which are expressly incorporated by reference herein. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessee Roe whose telephone number is (571)272-5938. The examiner can normally be reached Monday thru Friday 7:30 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curt Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSEE R ROE/Primary Examiner, Art Unit 1759